Title: To George Washington from Major General John Sullivan, 7 August 1777
From: Sullivan, John
To: Washington, George



Dear General
Hannover [N.J.] August 7th 1777

I Joined my Division Three Day Since, but am Exceeding weak & what is Still more afflicting I am Extremely apprehensive that I Shall never perfectly Recover Doctor Jones Says that my Excessive Fatigue has So much Injured The whole Nervous System that nothing but a Long Continuation of the Cold Bath Accompanied with a Strick Regimen can Restore me to a perfect State of Health—all Solid Food & all Drink Except water must be Abstained from. Spirits I must Never again use but with the greatest Caution (if at all) as he Conceives that the free use of them has in great measure assisted in bringing on my Complaint & if continued will always have the Same Effect. This being the fourth time I have Bled he apprehends That the Bleeding has almost become habitual & will (if not prevented in the Above mentioned manner) prove Fatal. I will however do all in my power to perform my Duty in the Division So Long as my new mode of Living will afford me Strength Sufficient for the purpose.
General De Borre has presented me with the Several orders Recd from Yr Excy by the Last of which I am to Tarry here till further orders—I am fully of opinion that the want of Shoes & want of money to pay the Troops will multiply Desertions among us Daily we are always So Distant from the Stores that we cannot without the greatest Difficulty get a Supply—& our men are mostly Barefoot though they have Done more marching than any other Division in the Army I wish Some method might be adopted to make their pay more regular & their Supply of Cloathing more Certain—I Inclose your Excellency Copy of a Sentence agt Major Mullens—The President of the Court Martial Desires me to Inform you that The Court did by no means think he

ought to be Cashired but They apprehended that the Articles of war had not Left it at their Election. Therefore they worded the Sentence in Such a manner as to Show that it was by the Articles of war & not by their opinion he must be Cashired. Your Excellency will do therein as you think best.
I have this morning four Deserters from New York they Left the Heighths of Harlam on Tuesday night from them I have the following particulars viz. That Govr Tryon with four Thousd Troops is at & about Kings bridge—he has the 23d & 35th Regiments. The Rest are Hessians & Tories belonging to Delancey &c. the 26th Regt to which they belong together with the 7th & one Hessian Regiment of 2 Batts. Lay at Harlam Heighths the British 300 Strong Each & the Hassians near 700—the 38th & 45th Regts are in York City—That General Skinner with the 52d Regiment & his own Corp is on Staten Island—That there are Some few British Troops on Long Island but they know not what Corp—That General Pigot had gone to take the Command at Rhode Island in the Room of Genl Prescot—That the Fleet which Sailed from York Consisted of about 200 Sail. That they Learnt by the officers Servants that they heard their Masters Say that the Fleet would only Shew itself off Delaware Long Enough to Draw our Troops there & then return & proceed up North River to Join General Burgoine who they Expected would by that time be in posession of Albany. They Say that the afternoon before they came off there were Salute Guns firing at the Hook almost the whole afternoon they know not the Reason but it was Conjectured the fleet was Returning (this is by no means probable)—They Say that there was a Current Report about Town & Even published in the papers that there was an Insurrection in the North of Ireland & that the British Troops were obliged to Retire from thence. That Capt. Manly was taken by the Rainbow Ship of war a 40 Gun Ship & brought into New York three Days before they came off—They add that there were only Seven Ships of War went with their Fleet—the Rest Lay at York. This Sir is all The Intelligence they bring.
Now Dear General I have a matter to Lay before your Excellency Respecting John Murphey & Daniel Brown who are under Sentence of Death which appears to me merits Consideration. When your Excelly was pleased to permit me to pardon one at the Gallows I made out one for John Murphey, a Servant of Major Stewart Who had Ever Sustained a Good Character & did not belong to the Army but had for a Long time been his body Servt the Major was much affected at his approaching fate & Declared he could always Trust him with untold Gold; as nothing was Said Respecting the other I thought it best to make out the pardon for him which I Delivered to the Major who was Field officer of the Day & had the Division drawn out to See the Execution. I

enjoined Secrecy upon him & ordered Brown to be first hanged & Murphey in ten Minutes afterwards & Secretly ordered the pardon to be Read Just before the Ten minutes was Expired. This I thought was Strictly Complying with your Excellenceys orders & using The power your Excellencey was pleased to Invest me with in the most Equitable manner but a few minutes before the time for Execution Colo. Gunbey came Riding from the place Designed for Execution & Informed me that Brown the other prisoner was Certainly Innocent that he had That Day Inquired fully his Character which he had neglected before that he found it not only without Blemish but Remarkable for Sobriety & faithfulness That his penitent behaviour at the Gallows His Speeches to the Soldiers his Solemn protestations of Innocence Convinced Every officer present that there was Some Mistake in the Sentence. Doctor Montgomery the Clergyman who frequently visited him Says that he is So Convinced of his Innocence as not to have a Doubt Remaining—he Says when his Conduct proved that he had not the Least prospect of Life he often Appealed to Heaven for his Innocence. This occasioned me to Reprieve them for a few Days. I Sent for the president of the Court Martial who Informed me that he was fully perswaded that the Court would not have adjudged Evidence against him Sufficient had they not been at that time So Irritated with the Licenciousness of the Division—the man himself has uniformly Declared that he heard the Man of the House Crying murder—That he ran up to the Door to assist, Saw two men Run off & the man of the House Siezed him Supposing him to be an Accomplice & I am most firmly of the opinion from the best Information I can Collect Stewarts Servant was at the Door Acknowledges he was Drunk but Took nothing—Now to withdraw the pardon from him & Extend it to the other would be Such an alteration as would affect Major Stewart much and Deprive him of a Servant who has Ever been faithful & Honest & To Execute the other I fear would be punishing an Innocent person. I Therefore Take the Freedom At the Special request of all the Field officers of the Division to Implore your Excys Clemencey toward the unhappy prisoners—all the officers agree that the Scene which took place at the time they were to have been Executed had a great Effect upon the Soldiery which their behaviour has Since Shown. Tho it has not wrought a Thorough reformation I may venture to Say they have mended much. Every method Shall be used to make this Act of Clemencey of Yr Excy to operate to Surpress & not Incourage Such practices; if Severity must be used much fitter objects may present themselves but none who are fitter objects of Mercey. Dear General I have the Honor to be with much Respect Your Excys most obedt Servt

Jno. Sullivan

